     Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 1 of 17 Page ID #:1932



1


                                                                 JS-6
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          CENTRAL DISTRICT OF CALIFORNIA
9
        In re: TOWER PARK PROPERTIES,          Case No. 20-CV-06831-AB
10      LLC,
11                     Debtor.                 Appeal from Bk. No. 2:20-AP-01010-BR
12
                                               ORDER AFFIRMING BANKRUPTCY
13      SUNSET COAST HOLDINGS, LLC,            COURT ORDERS
14                     Appellant,
15
        v.
16
        HUGHES INVESTMENT
17      PARTNERSHIP LLC, a Delaware
18      limited liability company; MH
        HOLDINGS II H, LLC, a Delaware
19      limited liability company; MH LAND
20      HOLDINGS I-A, LLC, a Delaware
        limited liability company; MH LAND
21      HOLDINGS I-B, LLC, a Delaware
22      limited liability company; MH LAND
        HOLDINGS I-C, LLC, a Delaware
23      limited liability company; MH LAND
24      HOLDINGS I-D, LLC, a Delaware
        limited liability company; and DOES
25      1-20,
26
27                     Appellees.
28
                                              1.
     Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 2 of 17 Page ID #:1933



1              Plaintiff-Appellant Sunset Coast Holdings (“Plaintiff-Appellant”) appeals two
2      orders of the bankruptcy court. (Dkt. No. 27, “AOB”). Defendant-Appellees Hughes
3      Investment Partnership LLC, MH Holdings II H, LLC, MH Land Holdings I-A, LLC,
4      MH Land Holdings I-B, LLC, MH Land Holdings I-C, LLC, MH Land Holdings I-D,
5      LLC (“Defendant-Appellees”) filed an opposition, (Dkt. No. 28, “Opp’n”), and
6      Appellant filed a reply (Dkt. No. 30, “Reply”). For the reasons stated below, the
7      bankruptcy court’s orders are affirmed.
8         I.      BACKGROUND
9              Plaintiff-Appellant’s appeal concerns the bankruptcy court’s denial of Plaintiff-
10     Appellant’s Motion to Remand, ER at 1–3, and its grant of Defendant-Appellees’
11     Motion to Dismiss, ER at 27–28. This action has a storied history, with the
12     underlying issues beginning as far back as 2008. The Court relays the relevant facts
13     as set forth in the parties’ memoranda, the Excerpts of Record (Dkt. No. 27-1; 27-2;
14     27-3, “ER”), and the Supplemental Excerpts of Record (Dkt. Nos. 29-1; 29-2; 29-3;
15     29-4; 30-1, “SER”).
16        1. The Property
17             Underlying this dispute is 1652 Tower Grove Drive, Beverly Hills (the
18     “Property”). ER at 96 at ¶ 1. In the 1980s, Mark Hughes bought the Property. ER at
19     157. Before his death in 2000, Hughes established the Mark Hughes Family Trust
20     (the “Trust”); after he died, the Property passed to the Trust for the benefit of his son,
21     then a minor. ER at 157–58. In September 2004, Tower Park Properties, LLC
22     (“Tower Park” or “Debtor”) bought the Property from the Trust. ER at 158. The
23     Trust, through Defendant-Appellees, financed 100% of the sale and loaned more to
24     finance development. ER at 158. Defendant-Appellees initially made three loans to
25
       Tower Park and an affiliate in 2004 to 2006 (the “Initial Loans”), all secured by
26
       separate deeds of trust against the Property. ER at 158. Tower Park defaulted on the
27
       Initial Loans when they matured in 2007. ER at 146. Defendant-Appellees recorded
28
                                                  2.
     Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 3 of 17 Page ID #:1934



1      notices of default against the Property. ER at 146. On July 11, 2008, Tower Park
2      filed the underlying chapter 11 bankruptcy case (Case No. 2:08-bk-20298-BR). ER at
3      159. Defendant-Appellees’ alleged liens against the Property totaling approximately
4      $60 million. ER at 147. La Jolla Capital Investors, LLC (“LJCI”) also held a deed of
5      trust against the Property totaling approximately $11 million. ER at 147.
6         2. Tower Park’s Bankruptcy and the Plan of Reorganization
7            On April 1, 2010, the bankruptcy Court confirmed Debtor’s plan of
8      reorganization (“Plan”). ER at 147; 179–81. Upon confirmation, all property of the
9      bankruptcy estate, including the Property, revested in the reorganized Debtor under
10     the terms of the Plan. ER at 159-60 ¶¶19–20; ER at 207–08. Under the Plan,
11     Defendant-Appellees agreed to lend Debtor up to $7 million in exit financing, (“Exit
12     Financing”), which was to be secured by a fourth deed of trust against the Property
13     (“Fourth Loan,” or “Exit Loan,” and together with the Initial Loans, “Property
14     Loans”). The Exit Financing was critical to Debtor’s Plan. ER at 147. In exchange
15     for this additional financing, Defendant-Appellees required that LJCI, whose lien on
16     the Property was already junior to the liens securing the three Initial Loans,
17     subordinate its lien to Defendant-Appellees’ Fourth Loan as well. ER at 96, 100 at ¶¶
18     3, 26. Tower Park, Defendant-Appellees, and LJCI entered into an Intercreditor and
19     Subordination Agreement (“Intercreditor Agreement”) by which LJCI subordinated to
20     the new Exit Loan. ER at 99–100 at ¶¶ 25–26.
21           Tower Park’s Plan included a mechanism, named the “Court Deed Option,”
22     which enabled Defendant-Appellees to obtain the Property on an expedited basis if
23     Tower Park defaulted on the Exit Loan or the Initial Loans. ER at 100 at ¶ 28. If
24     Defendant-Appellees successfully exercised the Court Deed Option, the Property was
25
       to be transferred to Defendant-Appellees subject to a right of redemption in favor of
26
       LJCI (the “Right of Redemption”). ER at 100 at ¶ 30, 183–84, 402. Although Tower
27
       Park defaulted, the Court Deed Option was never successfully exercised.
28
                                                 3.
     Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 4 of 17 Page ID #:1935



1           3. Post-Confirmation Transfer and Defendant-Appellees’ Foreclosure
2             Proceedings
3             Following confirmation of the Plan in April 2010 (see ER at 214-37, the
4      “Confirmation Order”), Tower Park again defaulted and new disputes arose, resulting
5      in further adversary proceedings in the bankruptcy court. See Adv. Pro. No. 2:11-ap-
6      02448-BR (Bankr. C.D. Cal.); Adv. Pro. No. 2:12-ap-01803-BR (Bankr. C.D. Cal.);
7      Adv. Pro. No. 2:12-ap-01485-BR (Bankr. C.D. Cal.). During this period, Tower Park
8      entered into a relationship with Secured Capital Partners, LLC (“SCP”) as a source of
9      funding. ER at 102 at ¶ 36. After learning of an unauthorized transfer of the Property
10     from Tower Park to SCP, Defendant-Appellees filed a complaint in Superior Court in
11     October 2016 to foreclose judicially on the lien securing the Fourth Loan (LASC Case
12     No. BC636286, the “Foreclosure Action”). ER at 518–19. Defendant-Appellees also
13     commenced a parallel non-judicial foreclosure as to the Fourth Loan, but that process
14     was halted when SCP obtained a preliminary injunction in early 2017. ER at 519. By
15     orders entered in December 2018, the Superior Court granted Defendant-Appellees’
16     motion for summary adjudication of its judicial foreclosure cause of action against
17     SCP as to the Fourth Loan and dissolved the preliminary injunction. SER at 146–54.
18     In January 2019, Defendant-Appellees again initiated non-judicial foreclosure
19     proceedings, this time as to all four of their deeds of trust. ER at 104 at ¶ 46. On May
20     29, 2019, SCP filed a chapter 11 bankruptcy petition; the case was assigned to Judge
21     Russell because of its relationship to the initial Tower Park bankruptcy case. Case No.
22     2:19-bk-16243-BR (Bankr. C.D. Cal.).
23            Some time and other disputes later, a trustee’s foreclosure sale took place. SER
24     162. Defendant-Appellee MH Land Holdings I-D, LLC acquired title to the Property
25
       through that foreclosure sale, not through exercise of the Court Deed Option in the
26
       Plan. SER at 162.
27
       //
28
                                                 4.
     Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 5 of 17 Page ID #:1936



1         4. Filing and Removal of this Action
2               On December 18, 2019, Plaintiff-Appellant filed the operative Complaint
3      commencing this action (the “Action”), asserting that it had received from SCP an
4      assignment of LJCI’s rights regarding the Property. ER at 97, 105 at ¶¶ 7, 57.
5      Plaintiff-Appellant’s Complaint included four causes of action: (1) breach of the
6      Intercreditor Agreement, (2) a breach of implied duty of good faith and fair dealing
7      with respect to the Intercreditor Agreement, (3) equitable and/or promissory estoppel
8      to preclude Defendant-Appellees from denying that Plaintiff-Appellant has the Right
9      of Redemption, and (4) seeking declaration that Plaintiff-Appellant is entitled to the
10     Right of Redemption. ER at 97–109.
11
                On January 17, 2020, Defendant-Appellees removed the Action to the
12
       bankruptcy court. ER at 145–55. Two weeks later, Defendant-Appellees moved to
13
       dismiss the Complaint with prejudice (“Motion to Dismiss”) and to expunge a lis
14
       pendens that Plaintiff-Appellant had recorded on the Property. ER at 510–29; ER at
15
       81-82. Meanwhile, Plaintiff-Appellant filed a motion to remand the Action to state
16
       court (the “Motion to Remand”). SER at 001-054. On March 24, 2020, Judge Russell
17
       issued an oral ruling denying the Motion to Remand. ER at 20 at 17:1-11. On July 7,
18
       2020, Judge Russell dismissed the Complaint with prejudice and expunged Plaintiff-
19
       Appellant’s lis pendens. ER at 27–65. This appeal of the denial of the Motion to
20
       Remand and the grant of the Motion to Dismiss followed. ER at 66–75.
21
          II.      STANDARD OF REVIEW
22
23              A district court may hear appeals from “final judgments, orders, and decrees,
24     and, with leave of the court, from interlocutory orders and decrees, of bankruptcy
25     judges.” 28 U.S.C. §158(a). Issues of jurisdiction and dismissal for failure to state a
26     claim are questions of law that are reviewed de novo. Audette v. ILWU, 195 F.3d
27     1107, 1111 (9th Cir.1999); N. Slope Borough v. Rogstad (In re Rogstad), 126 F.3d
28     1224, 1228 (9th Cir.1997).

                                                  5.
     Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 6 of 17 Page ID #:1937



1            Equitable remand decisions under 28 U.S.C. § 1452(b) are reviewed for abuse
2      of discretion. McCarthy v. Prince (In re McCarthy), 230 B.R. 414, 416 (9th Cir. BAP
3      1999). The denial of leave to amend is reviewed for an abuse of discretion. United
4      States ex rel. Anita Silingo v. WellPoint, Inc., 904 F.3d 667, 676 (9th Cir. 2018). “A
5      court abuses its discretion if it bases its decision on an erroneous view of the law or on
6      clearly erroneous factual findings.” Id. (citing Cooter & Gell v. Hartmarx Corp., 496
7      U.S. 384 (1990)). See also United States v. Hinkson, 585 F.3d 1247, 1261-62, n.20
8      (9th Cir. 2009) (en banc) (holding that a bankruptcy court’s factual findings should be
9      affirmed unless it is determined that those findings are illogical, implausible, or
10     without support in inferences that may be drawn from the facts in the record).
11
          III.   DISCUSSION
12
             A. The Order Denying Plaintiff-Appellant’s Motion to Remand is
13
                 AFFIRMED
14
             Plaintiff-Appellant’s appeal of Judge Russell’s denial of the Motion to Remand
15
16     presents the questions whether the bankruptcy court had the jurisdiction under 28

17     U.S.C. § 1334 that is prerequisite to removal under 28 U.S.C. § 1452(a), and whether

18     the bankruptcy court correctly determined the equitable issues involved in remand

19     under 28 U.S.C. § 1452(b).

20        1. Mandatory Remand under § 1452(a)

21           Plaintiff-Appellant contends that the Complaint pleads only causes of action

22     under state law and does not require Judge Russell to interpret his Confirmation Order

23     or the Plan. As such, Plaintiff-Appellant argues that the Action belonged in state court

24     because it was not a “core” proceeding arising out of title 11 nor was it “related to”

25     the Tower Park bankruptcy proceeding. AOB at 12–16; Reply at 2–4. The Court

26     disagrees.

27           A civil action may be removed under § 1452(a) only if the district court (of

28     which the bankruptcy court is a “unit”) has jurisdiction under section 1334 providing

                                                  6.
     Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 7 of 17 Page ID #:1938



1      for federal bankruptcy jurisdiction. 28 U.S.C. §§ 1334 & 1452(a). In re Miles, 294
2      B.R. 756, 762 (B.A.P. 9th Cir. 2003), aff’d, 430 F.3d 1083 (9th Cir. 2005). Under 28
3      U.S.C. § 1334, bankruptcy courts have subject matter jurisdiction over proceedings
4      “arising under title 11, or arising in or related to cases under title 11.” 28 U.S.C. §
5      1334(b)). Post-confirmation, a bankruptcy court has “related to” jurisdiction if there
6      is a “close nexus . . . between the current action and the original bankruptcy
7      proceeding.” In re Pegasus Gold Corp., 394 F.3d 1189, 1191 (9th Cir. 2005). “[A]
8      close nexus exists between a post-confirmation matter and a closed bankruptcy
9      proceeding sufficient to support jurisdiction when the matter ‘affect[s] the
10     interpretation, implementation, consummation, execution, or administration of the
11     confirmed plan.’” In re Wilshire Courtyard, 729 F.3d at 1289 (quoting In re Pegasus
12     Gold Corp., 394 F.3d at 1194). Because this Action is post-confirmation, the Court
13     will assess whether there is a “close nexus” between the Action and the original
14     Tower Park bankruptcy proceeding.
15           Here, Plaintiff-Appellant’s Complaint alleged that Defendants-Appellees (1)
16     breached the Intercreditor Agreement by “deliberately [choosing] to pursue statutory
17     foreclosure proceedings to avoid the Court Deed Option and unreasonably inflate[]
18     payoff demands as bad faith tactics to deny the holder of LJCI’s rights the [Right of
19     Redemption];” (2) by denying that the Right of Redemption exists and preventing
20     Plaintiff-Appellant from redeeming the Property under the Intercreditor Agreement’s
21     terms; and (3) making false promises to LJCI regarding the Right of Redemption and
22     its rights under the Intercreditor Agreement designed to induce LJCI to subordinate its
23     liens to those of the Defendant-Appellees. ER at 99, 104–05, 107–08 at ¶¶ 22–24, 52,
24     55-56, 68-70. Plaintiff-Appellant additionally sought a declaration that the Right of
25
       Redemption permitted Plaintiff-Appellant to buy the Property from the Defendant-
26
       Appellees in accordance with the Intercreditor Agreement’s terms. ER at 97, 108–09
27
       ¶¶ 7, 74.
28
                                                  7.
     Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 8 of 17 Page ID #:1939



1            Ultimately, Plaintiff-Appellant asserts that it is entitled to invoke the Right of
2      Redemption: an express right created under the Plan, the Intercreditor Agreement, and
3      other documents executed in connection with the Plan. ER at 183–84, 402; SER at
4      561. Before a Right of Redemption could arise, however, the documents state that the
5      parties first had to come before the bankruptcy court and obtain successful invocation
6      of the Court Deed Option (a form of relief created in the Plan), pursuant to which the
7      Property would be transferred to Defendant-Appellees. ER at 183, 402. Indeed,
8      Section 4 of the executed Intercreditor Agreement entitled “Right of Redemption,”
9      states: “The Plan provides . . . [t]he collateral so conveyed pursuant to the Court Deed
10     Option shall be transferred, as set forth in the plan and the Exit Loan Documents, . . .
11     subject to a right of redemption in favor of LJCI . . . .” ER at 402.
12           Plaintiff-Appellant’s claims beg the question of whether the Court Deed Option
13     under the Plan was Defendant-Appellees’ exclusive remedy for obtaining possession
14     of the Property. ER at 104–05. Thus, the Court finds that since Plaintiff-Appellant’s
15     claims could reasonably be resolved through review, consideration and interpretation
16     of the Plan, the Intercreditor Agreement and other agreements executed in Tower
17     Park’s bankruptcy case (e.g., the Exit Financing documents), there is a “close nexus”
18     between the Action and the closed bankruptcy proceeding sufficient to support Judge
19     Russell’s jurisdiction. Judge Russell approved and confirmed the Plan (which created
20     the Court Deed Option) and the form Intercreditor Agreement1 during the course of
21     Tower Park’s bankruptcy proceeding. When assessing the intent of the contracting
22     parties, which the Complaint questions, who better to interpret these documents than
23     the bankruptcy judge who approved them in the first place? See, e.g., see also in re
24     DPH Holdings Corp., 553 B.R. 20, 25-26 (Bankr. S.D.N.Y. 2016) (“For purposes of
25
26     1
        Notably, the form Intercreditor Agreement approved by Judge Russell is
27     substantively identical to the Intercreditor Agreement executed by the parties two
       months later. Compare ER at 351-66 (April 2010 version) with ER at 397-419 (June
28     2010 version).
                                                  8.
     Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 9 of 17 Page ID #:1940



1      interpreting a confirmed chapter 11 plan, all documents which were confirmed
2      together to form the cont[r]act are added to the plan itself. Thus, the agreements
3      referred to in the relevant Plan provisions . . . are part of the contract set forth in the
4      Plan and need to be construed with it as a whole.”).
5            Thus, the bankruptcy court had “related to” jurisdiction under § 1334. Judge
6      Russell did not err in denying remand under § 1452(a).
7         2. Equitable Remand
8            Having concluded that the civil action was correctly removed, the question
9      becomes whether the bankruptcy court abused its discretion when it denied to remand
10     the Action on equitable grounds as permitted by § 1452(b).
11           Courts consider up to fourteen factors in determining whether to remand a
12     “related to” case on equitable grounds, including: “(1) the effect or lack thereof on the
13     efficient administration of the estate if the Court recommends [remand or] abstention;
14     (2) extent to which state law issues predominate over bankruptcy issues; (3) difficult
15     or unsettled nature of applicable law; (4) presence of related proceeding commenced
16     in state court or other non-bankruptcy proceeding; (5) jurisdictional basis, if any, other
17     than § 1334; (6) degree of relatedness or remoteness of proceeding to main
18     bankruptcy case; (7) the substance rather than the form of an asserted core proceeding;
19     (8) the feasibility of severing state law claims from core bankruptcy matters to allow
20     judgments to be entered in state court with enforcement left to the bankruptcy court;
21     (9) the burden on the bankruptcy court's docket; (10) the likelihood that the
22     commencement of the proceeding in bankruptcy court involves forum shopping by
23     one of the parties; (11) the existence of a right to a jury trial; (12) the presence in the
24     proceeding of non-debtor parties; (13) comity; and (14) the possibility of possibility of
25
       prejudice to other parties in the action.” Federal Home Loan Bank of Chicago v. Banc
26
       of America Securities LLC, 448 B.R. at 525, citing and quoting, In re Enron
27
       Corp., 296 B.R. at 508 and n. 2. “Because [28 U.S.C. §] 1452(b) affords ‘an
28
                                                   9.
 Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 10 of 17 Page ID #:1941



1    unusually broad grant of authority,’ any one of the relevant factors may provide a
2    sufficient basis for equitable remand.” Federal Home Loan Bank of Chicago v. Banc
3    of America Securities LLC, 448 B.R. at 525, citing, In re Roman Catholic Bishop of
4    San Diego, 374 B.R. at 761. Nevertheless, “[w]hile these factors assist a court’s
5    remand decision, they do not control it.” In re Roman Catholic Bishop of San
6    Diego, 374 B.R. at 762.
7          Although the order denying remand does not expressly provide the bankruptcy
8    court’s reasoning behind denying equitable remand, it does state that the court
9    considered the memoranda and the arguments presented at the hearing on March 24,
10   2020. ER 1–3. The memoranda before the bankruptcy court present the applicable
11   legal standards and in relying on such standards, Judge Russell found “the history
12   does matter in this case and also it does require interpretation of the plan and my
13   orders relating thereto and even after.” ER at 20. Given the storied history of this
14   case, Judge Russell’s extensive involvement in the terms and documents at issue, and
15   the “close nexus” between the Action and the Tower Park bankruptcy proceeding, this
16   Court cannot say that Judge Russell unreasonably ignored any of the above equitable
17   factors nor that his findings were illogical, implausible, or without support.
18         Thus, the Court finds that Judge Russell did not abuse his discretion in denying
19   equitable remand.
20      3. Judicial Estoppel
21
           Plaintiff-Appellant further argues that the bankruptcy court abused its discretion
22
     by not applying judicial estoppel to the question of jurisdiction, given Defendant-
23
     Appellees’ prior remand motions. AOB at 16.
24
           The Court considers three factors in determining whether to apply the doctrine
25
     of judicial estoppel: (1) whether a party’s later position is “clearly inconsistent” with
26
     its earlier position, (2) whether the first court accepted the party's earlier position, and
27
     (3) whether the party seeking to assert an inconsistent position would receive an unfair
28
                                                10.
 Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 11 of 17 Page ID #:1942



1    advantage if not estopped. New Hampshire v. Maine, 532 U.S. 742, 750-51 (2001);
2    Becker v. Wells Fargo Bank, Nat. Ass’n, No. CIV. 2:12-1742 WBS, 2012 WL
3    5187792, at *3 (E.D. Cal. Oct. 18, 2012).
4          The bankruptcy court entered orders remanding two adversary proceedings,
5    Adv. Proc. Nos. 16-1485 and 18-1039, removed by SCP and Debtor, respectively,
6    after Defendant-Appellees sought remand. ER at 506–09. In these prior motions,
7    Defendant-Appellees were seeking remand of the Foreclosure Action, which sought
8    judicial foreclosure under state law. There, Defendant-Appellees took the position
9    that the Foreclosure Action should be remanded because Debtor had already
10   transferred the Property to SCP and because Debtor was not a party to the removed
11   claims. ER at 445; 488. In its opposition to this Motion to Remand, Defendant-
12   Appellees assert that these facts are irrelevant to the question of jurisdiction.
13         Due to the nature of the Foreclosure Action, questions of who owned the
14   Property, when the Plan was confirmed, and whether Debtor was a party to the action
15   were relevant to the question of “related to” jurisdiction. Here, however, Plaintiff-
16   Appellant is seeking remand of this Action, which asks the bankruptcy court to
17   interpret unique mechanisms related to the Plan, the Intercreditor Agreement, the
18   Court Deed Option, and other agreements related to the Tower Park bankruptcy
19   proceeding. Resolution of Plaintiff-Appellant’s claims in this Action do not hinge on
20   the same facts and questions (e.g., who owns the Property) as the Foreclosure Action.
21   Thus, Defendant-Appellees’ positions are not so “clearly inconsistent” to be estopped.
22   Thus, Judge Russell did not abuse his discretion by not applying judicial estoppel to
23   the Motion to Remand in this Action.
24      4. Law of the Case
25
           Plaintiff-Appellant also argues that Judge Russell abused his discretion when he
26
     ignored the “law of the case” in granting the prior remand motions and denying this
27
     one. AOB at 19.
28
                                                11.
 Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 12 of 17 Page ID #:1943



1          Such a doctrine generally precludes a court from reconsidering an issue
2    previously decided by the same court, or a higher court, in the same case. Genesis Ins.
3    Co. v. Nat’l Union Fire Ins. Co., 783 F. App’x 683, 685 (9th Cir. 2019). For the
4    doctrine to apply, the issue must have been decided explicitly or by necessary
5    implication in the previous disposition. Id.
6          As discussed above, Defendant-Appellees’ motion to remand the Foreclosure
7    Action involved a state law claim for judicial foreclosure. This Action involves
8    Plaintiff-Appellant’s Right of Redemption, a right which arises from the Plan. The
9    question of whether the Right of Redemption exists was not explicitly or implicitly
10   decided in previous dispositions. Judge Russell did not abuse his discretion by not
11   applying the “law of the case” doctrine.
12         Accordingly, the bankruptcy court correctly denied Plaintiff-Appellant’s
13   Motion to Remand. Judge Russell’s ruling with respect to jurisdiction is therefore
14   AFFIRMED.
15
           B. The Order Granting Defendant-Appellees’ Motion to Dismiss with
16
               Prejudice is AFFIRMED
17
18         Next, Plaintiff-Appellant appeals the bankruptcy court’s dismissal with

19   prejudice of its claims against Defendant-Appellees for breach of contract and the

20   covenant of good faith and fair dealing. AOB at 24.

21         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the

22   legal sufficiency of the claims asserted in the complaint. The issue on a motion to

23   dismiss for failure to state a claim is not whether the claimant will ultimately prevail,

24   but whether the claimant is entitled to offer evidence to support the claims asserted.

25   Gilligan v. Jamco Dev. Corp., 108 F.3d 246, 249 (9th Cir. 1997). Rule 12(b)(6) is

26   read in conjunction with Rule 8(a), which requires only a short and plain statement of

27   the claim showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). When

28   evaluating a Rule 12(b)(6) motion, the district court must accept all material

                                                12.
 Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 13 of 17 Page ID #:1944



1    allegations in the complaint as true and construe them in the light most favorable to
2    the non-moving party. Moyo v. Gomez, 32 F.3d 1382, 1384 (9th Cir. 1994).
3       1. Breach of Contract
4          Plaintiff-Appellant argues that the bankruptcy court erroneously dismissed its
5    breach of contract claim because the bankruptcy court’s reading of the contract would
6    have made the Right of Redemption in the Intercreditor Agreement “illusory.” AOB
7    at 25. The Court disagrees and affirms the bankruptcy court.
8          The elements of a cause of action for breach of contract are: (1) the existence of
9    the contract; (2) performance by the plaintiff or excuse for nonperformance; (3)
10   breach by the defendant; and (4) damages. Neumayer v. Allstate Ins. Co., 2016 WL
11   4257691, at *2 (C.D. Cal. Aug. 9, 2016), aff’d, 765 F. App’x 321 (9th Cir. 2019)
12   (quoting Wall St. Network, Ltd. v. N.Y. Times Co., 164 Cal. App. 4th 1171, 1178
13   (2008)). A resolution of contractual claims on a motion to dismiss may be proper if
14   the terms of the contract are unambiguous, Monaco v. Bear Stearns Residential
15   Mortg. Corp., 554 F. Supp. 2d 1034, 1040 (C.D. Cal. 2008), but a motion to dismiss
16   should not be granted where the contract “leaves doubt as to the parties’ intent.”
17   Consul Ltd. v. Solide Enters., Inc., 802 F.2d 1143, 1149 (9th Cir.1986); see Westlands
18   Water Dist. v. U.S. Dep’t of Interior, 850 F. Supp. 1388, 1408 (E.D.Cal.1994). A
19   contract provision is ambiguous where it is capable of two or more reasonable
20   interpretations. Bay Cities Paving & Grading, Inc. v. Lawyers’ Mut. Ins. Co., 5
21   Cal.4th 854, 867, 21 Cal.Rptr.2d 691, 855 P.2d 1263 (1993). Mutual intention of the
22   parties at the time the contract is formed governs interpretation of the contract. Id.
23   That intent “is to be inferred, if possible, solely from the written provisions of the
24   contract,” and “reliance on the common understanding of language is bedrock.” Id.;
25
     see Cal. Civ. Code §§ 1636, 1638, 1639. “[L]anguage in a contract must be construed
26
     in the context of that instrument as a whole, and in the circumstances of that case, and
27
     cannot be found to be ambiguous in the abstract.” Bank of the West v. Superior Court,
28
                                               13.
 Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 14 of 17 Page ID #:1945



1    2 Cal.4th 1254, 1265, 10 Cal.Rptr.2d 538, 833 P.2d 545 (1992). See also Trustees of
2    So. Cal. IBEW v. Flores, 519 F.3d 1045, 1047 (9th Cir. 2008).
3          This Court agrees with the bankruptcy court that the terms of the Plan and the
4    Intercreditor Agreement are unambiguous with respect to the Right of Redemption.
5    ER at 59 at 31:14-16 (“[The Right of Redemption] just doesn’t exist because the --
6    that [Court Deed] option was never exercised. It’s really that simple.”). The Plan and
7    Intercreditor Agreement are clear that the Right of Redemption applied only to
8    “collateral so conveyed pursuant to the Court Deed Option,” and that option was “in
9    addition to all other rights and remedies of [Defendant-Appellees] under the Exit Loan
10   Documents or at law or equity.” ER at 183-86 ER at 402; see also ER at 184. Thus,
11   by these express terms, LJCI had no Right of Redemption unless Defendant-Appellees
12   obtained relief under the Court Deed Option. ER at 183–84, 402. Defendant-
13   Appellees did not exercise the Court Deed Option; nor did the terms require them to
14   do so. ER at 183-86. By the plain terms of the Plan and the Intercreditor Agreement,
15   no Right of Redemption existed. Ergo, Plaintiff-Appellant is unable to allege breach
16   based on an entitlement to invoke such right.
17         Plaintiff-Appellant provides no alternative reading but states that this reading of
18   the Right of Redemption would render such right “illusory” and unenforceable given
19   an apparent lack of consideration. However, this Court agrees with the bankruptcy
20   court and Defendant-Appellees that there is indeed consideration. First, by agreeing
21   to the Right of Redemption formulation, LJCI did not “give up” its lien, but
22   subordinated its lien to the Exit Loan as part of the agreed Exit Financing. ER at 399.
23   Second, under the Plan and Intercreditor Agreement, Defendant-Appellees agreed to
24   provide up to $7 million in Exit Financing to pay off creditors, to allow for
25   improvements to the Property, and to pay LJCI $1 million as part of a settlement
26
     agreement between Tower Park and LJCI. ER at 180, 398. Thus, the Plan and the
27
     Intercreditor Agreement are supported by adequate consideration.
28
                                              14.
 Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 15 of 17 Page ID #:1946



1             Additionally, Plaintiff-Appellant argues that even if a guaranteed right of
2    redemption is not express, an implied right is facially plausible. AOB at 28.
3    However, “plausible” is a higher standard than “possible” and nothing in the Plan, the
4    Confirmation Order, or the Intercreditor Agreement supports the conclusion that there
5    is an implied right of redemption irrespective of successful exercise of the Court Deed
6    Option. Implying a right of redemption no matter what remedy Defendant-Appellees
7    sought contradicts the express language of the Plan and Intercreditor Agreement.
8    Neither this Court nor the bankruptcy court can rewrite contracts to “add a nonexistent
9    contract term.” AdTrader, Inc. v. Google LLC, 2018 WL 3428525, at *11 (N.D. Cal.
10   2018).
11            Lastly, Plaintiff-Appellant argues that Judge Russell erroneously barred
12   statements made by Conrad Klein, one of the three former trustees of the Trust, to
13   Daren Barone of LJCI. See ER at 99 at ¶¶ 21–25. Such statements allegedly suggest
14   that the parties intended for a right of redemption irrespective of the Court Deed
15   Option’s exercise. AOB at 30. However, as stated above, there is no ambiguity in the
16   fully integrated Plan or Intercreditor Agreement with respect to the Right of
17   Redemption, and thus no basis to look beyond its text. In re Platinum Oil Props.,
18   LLC, 465 B.R. 621, 647 (Bankr. D.N.M. 2011) (“Courts apply the parol evidence rule
19   to interpret a confirmed chapter 11 plan . . . .”); In re Victory Markets, Inc., 221 B.R.
20   298, 303 (B.A.P. 2d Cir. 1998) (“Unless some ambiguity is to be found within the
21   plan itself, the Court has no basis to look beyond its text.”). Judge Russell did not err
22   in barring these statements.
23            Accordingly, because no Right of Redemption existed after Defendant-
24   Appellees elected not to exercise the Court Deed Option, Plaintiff-Appellant cannot
25
     state a breach of contract claim based on a theory that it was entitled to invoke such
26
     right. Judge Russell did not err in dismissing Plaintiff-Appellant’s breach of contract
27
     claim.
28
                                                 15.
 Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 16 of 17 Page ID #:1947



1        2. Breach of the Implied Duty of Good Faith and Fair Dealing
2          Lastly, Plaintiff-Appellant argues that the bankruptcy court was wrong that the
3    implied duty of good faith and fair dealing contradicts the Intercreditor Agreement.
4    AOB at 31. The Court disagrees and affirms the bankruptcy court.
5          Plaintiff-Appellant alleges that Defendant-Appellees “had an obligation to
6    pursue any default against [Tower Park] and any effort to recover the Property in a
7    manner that honored their promises and obligations to LJCI and its successors.” ER at
8    107 at ¶ 65. But as discussed, there is no basis for an implied right of redemption and
9    Defendant-Appellees had no obligation under the terms of either the Intercreditor
10
     Agreement or the Plan to pursue the Court Deed Option in the event of a default. ER
11
     at 185–86, 402. As noted by Plaintiff-Appellant, the covenant of good faith and fair
12
     dealing will not be implied to vary the terms of an express, unambiguous contract
13
     provision. Third Story Music, Inc. v. Waits, 41 Cal. App. 4th 798, 808 (1995).
14
           The Court agrees with Defendant-Appellees that Plaintiff-Appellant is
15
     attempting to use the covenant of implied good faith and fair dealing to impose duties
16
     beyond, and in conflict with, those incorporated in the Intercreditor Agreement and
17
     Plan. Judge Russell did not err in dismissing this claim.2
18
         3. Leave to Amend
19
20         The bankruptcy court did not abuse its discretion when dismissing without
21   leave to amend Plaintiff-Appellant’s claims. The bankruptcy court’s decision was
22   based on a lengthy oral argument and comprehensive briefing, which Judge Russell
23
24   2
       Judge Russell also dismissed Plaintiff-Appellant’s claims for promissory estoppel
25   and declaratory relief. ER 27–28. Plaintiff-Appellant did not raise these claims in its
     AOB or its Reply. Accordingly, Plaintiff-Appellant has waived any argument on
26   appeal that dismissal of its promissory estoppel and declaratory relief claims were
27   erroneous. United States v. Kama, 394 F.3d 1236, 1238 (9th Cir. 2005) (“Generally,
     an issue is waived when the appellant does not specifically and distinctly argue the
28   issue in his or her opening brief.”).
                                              16.
 Case 2:20-cv-06831-AB Document 31 Filed 03/29/21 Page 17 of 17 Page ID #:1948



1    read “several times.” ER at 37. Given the express, unambiguous terms discussed
2    above, this Court cannot say that Judge Russell erred when he found that Plaintiff-
3    Appellant cannot offer any additional set of facts demonstrating that Defendant-
4    Appellees breached the Intercreditor Agreement, the Plan, or the implied covenant of
5    good faith and fair dealing. Thus, the denial of leave to amend as to Plaintiff-
6    Appellant’s claims was not based on an “erroneous view of the law or on clearly
7    erroneous factual findings” and must be affirmed. See United States ex rel. Anita
8    Silingo v. WellPoint, Inc., 904 F.3d 667, 676 (9th Cir. 2018).
9          With respect to Plaintiff-Appellant’s desire to add an unjust enrichment claim to
10   its Complaint, Plaintiff-Appellant did not assert such a claim or allege that Defendant-
11   Appellees were unjustly enriched in its initial Complaint. Thus, Plaintiff-Appellant
12   may not make such a claim in its opposition to the Motion to Dismiss. See A.C.C.S. v.
13   Nielsen, 2019 WL 7841860, at *7 (C.D. Cal. 2019) (“[P]laintiff’s statements in his
14   opposition brief cannot amend the Complaint.”).
15         Accordingly, Judge Russell’s order dismissing Plaintiff-Appellant’s Complaint
16   without leave to amend is AFFIRMED.
17
        IV.   CONCLUSION
18
           For the foregoing reasons, the bankruptcy court’s Orders are AFFIRMED.
19
     IT IS SO ORDERED.
20
21   Dated: March 29, 2021
22                                          _______________________________________
                                            HONORABLE ANDRÉ BIROTTE JR.
23                                          UNITED STATES DISTRICT COURT JUDGE
24   CC: BK Court
25
26
27
28
                                              17.
